Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Funds III (JHF III or the Trust) John Hancock Disciplined Value Fund (the Fund) Supplement dated May 8, 2009 to the current Statement of Additional Information (SAI) On May 5, 2009, at a s pecia l m eetin g, the shareholders o f the Fund approved proposals to: (1) revise or eliminate various fundamental investment restrictions applicable to the Fund; and (2) amend the Funds advisory agreement with John Hancock Investment Management Services, LLC (JHIMS or the Adviser). At a special joint meeting of all of the Trusts series on April 16, 2009, the Trusts shareholders approved proposals to: (1) elect the Trusts Trustees; and (2) revise the Trusts Declaration of Trust to permit mergers of affiliated funds without a shareholder vote in certain circumstances. The following sections amend, and in certain cases supersede, the corresponding disclosure sections in the SAI. INVESTMENT RESTRICTIONS The following replaces the disclosure concerning the Funds fundamental restrictions in its entirety. Fundamental Investment Restrictions. The following investment restrictions will not be changed without the approval of a majority of the Funds outstanding voting securities which, as used in the Prospectus and the SAI, means the approval by the lesser of: (1) the holders of 67% or more of the Funds shares represented at a meeting if more than 50% of the Funds outstanding shares are present in person or by proxy at that meeting; or (2) more than 50% of the Funds outstanding shares. (1) The Fund may not borrow money except under the following circumstances: (i) the Fund may borrow money from banks so long as after such a transaction, the total assets (including the amount borrowed) less liabilities other than debt obligations, represent at least 300% of outstanding debt obligations; (ii) the Fund may also borrow amounts equal to an additional 5% of its total assets without regard to the foregoing limitation for temporary purposes, such as for the clearance and settlement of portfolio transactions and to meet shareholder redemption requests; and (iii) the Fund may enter into transactions that are technically borrowings under the Investment Company Act of 1940, as amended (the 1940 Act), because they involve the sale of a security coupled with an agreement to repurchase that security (e.g., reverse repurchase agreements, dollar rolls, and other similar investment techniques) without regard to the asset coverage restriction described in (i) above, so long as and to the extent that the Funds custodian earmarks and maintains cash and/or high grade debt securities equal in value to its obligations in respect of these transactions. Under current pronouncements of the staff of the Securities and Exchange Commission (the SEC), the above types of transactions are not treated as involving senior securities so long as and to the extent that the Funds custodian earmarks and maintains liquid assets, such as cash, U.S. government securities or other appropriate assets equal in value to its obligations in respect of these transactions. (2) The Fund may not engage in the business of underwriting securities issued by others, except to the extent that a Fund may be deemed to be an underwriter in connection with the disposition of portfolio securities. (3) The Fund may not purchase or sell real estate, which term does not include securities of companies which deal in real estate or mortgages or investments secured by real estate or interests therein, except that the Fund reserves freedom of action to hold and to sell real estate acquired as a result of the Funds ownership of securities. (4) The Fund may not make loans except as permitted under the 1940 Act, as amended, and as interpreted or modified by regulatory authority having jurisdiction, from time to time. (5) The Fund may not concentrate its investments in a particular industry, as that term is used in the 1940 Act, as amended, and as interpreted or modified by regulatory authority having jurisdiction, from time to time. (6) The Fund may not purchase or sell commodities or commodity contracts, except that the Fund may purchase and sell futures contracts on financial instruments and indices and options on such futures contracts and the portfolio may purchase and sell futures contracts on foreign currencies and options on such futures contracts. The Fund may also without limitation purchase and sell futures contracts, options on futures contracts, and options linked to commodities of all types, including physical commodities, and may enter into swap contracts and any other commodity-linked derivative instruments including those linked to physical commodities. Additionally, the Fund may indirectly invest in commodities, including physical commodities, by investing in other investment companies and/or other investment vehicles that invest entirely or substantially in commodities and/or commodity-linked investments. (7) The Fund may not issue senior securities, except as permitted under the 1940 Act, as amended, and as interpreted or modified by regulatory authority having jurisdiction, from time to time. (8) The Fund has elected to be treated as a diversified investment company, as that term is used in the 1940 Act, as amended, and as interpreted or modified by regulatory authority having jurisdiction, from time to time. Except as indicated above in Fundamental Restriction (1), all percentage limitations on investments set forth herein and in the Prospectus will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. THOSE RESPONSIBLE FOR MANAGEMENT The following replaces the disclosure in this section relating to the Board of Trustees (the Board). The business of JHF III, an open-end management investment company, is managed by the Board, including certain Trustees who are not interested persons (as defined by the 1940 Act) of the Trust (the Independent Trustees). The Board elects officers who are responsible for the day-to-day operations of the Fund and who execute policies formulated by the Board. Several of the officers and Trustees of the Trust are also officers or directors of the Adviser, or officers or directors of the principal distributor to the Fund, John Hancock Funds, LLC (the Distributor). Each Trustee serves in a similar capacity for other John Hancock funds. The address of each Trustee and officer is 601 Congress Street, Boston, Massachusetts 02210. Each Trustee holds office for an indefinite term until his or her successor is duly elected and qualified or until he/she dies, retires, resigns, is removed or becomes disqualified. Each current Trustee was most recently elected to the Board by the Trusts shareholders on April 16, 2009. Interested Trustees Number of Funds in John Hancock Fund Complex Name Position with Principal Occupation(s) and Other Directorships During Overseen by (Birth Year) the Trust the Past 5 Years Trustee James R. Trustee (since Executive Vice President, MFC (since 1999); Director and 268 Boyle 2006) President, John Hancock Variable Life Insurance Company (1959) (since 2007); Director and Executive Vice President, John Hancock Life Insurance Company (JHLICO) (since 2004); Chairman and Director, John Hancock Advisers, LLC (JHA), The Berkeley Financial Group, LLC (The Berkeley Group) (holding company) and the Distributor (since 2005); Chairman and Director, JHIMS (since 2006); Senior Vice President, The Manufacturers Life Insurance Company (U.S.A) (until 2004). 2 John G. Trustee (since Senior Vice President, MFC (since 2006); Director, Executive 50 Vrysen 2009) Vice President and Chief Operating Officer, the Adviser, The (1955) Chief Berkeley Group, JHA, and John Hancock Funds, LLC (since Operating 2007); Chief Operating Officer, John Hancock Funds Officer (JHF), JHF II, the Trust and JHT (since 2007), Director, (since 2006) John Hancock Signature Services, Inc. (Signature Services) (since 2005); Chief Financial Officer, the Adviser, The Berkeley Group, MFC Global Investment Management (U.S.), JHA, the Distributor, JHF, JHF II, JHF III and JHT (2005-2007); Vice President, MFC (until 2006). (1) The Trustee is an Interested Trustee due to his position with the Adviser and certain of its affiliates. (2) Prior to January 1, 2005, John Hancock Life Insurance Company (U.S.A.) (JHLICO (U.S.A.)) was named The Manufacturers Life Insurance Company (U.S.A.). Independent Trustees Number of Funds in John Hancock Fund Position(s) Complex Name with the Principal Occupation(s) and Other Directorships During Overseen by (Birth Year) Trust the Past 5 Years Trustee James F. Trustee Director and Treasurer, Alpha Analytical Laboratories 50 Carlin (since 2006) (chemical analysis) (since 1985); Part Owner and Treasurer, (1940) Lawrence Carlin Insurance Agency, Inc. (since 1995); Part Owner and Vice President, Mone Lawrence Carlin Insurance Agency, Inc. (until 2005); Chairman and CEO, Carlin Consolidated, Inc. (management/investments) (since 1987); Trustee, Massachusetts Health and Education Tax Exempt Trust (1993-2003). William H. Trustee Professor, University of Texas, Austin, Texas (since 1971); 50 Cunningham (since 2006) former Chancellor, University of Texas System and former (1944) President of the University of Texas, Austin, Texas; Chairman and CEO, IBT Technologies (until 2001); Director of the following: Hicks Acquisition Company 1, Inc. (since 2007); Hire.com (until 2004), STC Broadcasting, Inc. and Sunrise Television Corp. (until 2001), Symtx, Inc. (electronic manufacturing) (since 2001), Adorno/Rogers Technology, Inc. (until 2004), Pinnacle Foods Corporation (until 2003), rateGenius (until 2003), Lincoln National Corporation (insurance) (since 2006), Jefferson-Pilot Corporation (diversified life insurance company) (until 2006), New Century Equity Holdings (formerly Billing Concepts) (until 2001), eCertain (until 2001), ClassMap.com (until 2001), Agile Ventures (until 2001), AskRed.com (until 2001), Southwest Airlines (since 2000), Introgen (manufacturer of biopharmaceuticals) (since 2000) and Viasystems Group, Inc. (electronic manufacturer) (until 2003); Advisory Director, Interactive Bridge, Inc. (college fundraising) (until 2001); Advisory Director, Q Investments (until 2003); Advisory Director, JP Morgan Chase Bank (formerly Texas Commerce Bank  Austin), LIN Television (until 2008), WilTel Communications (until 2003) and Hayes Lemmerz 3 Independent Trustees Number of Funds in John Hancock Fund Position(s) Complex Name with the Principal Occupation(s) and Other Directorships During Overseen by (Birth Year) Trust the Past 5 Years Trustee International, Inc. (diversified automotive parts supply company) (since 2003). Deborah Trustee Chief Executive Officer, American Red Cross of Massachusetts 50 Jackson (since 2008) Bay (since 2002); Board of Directors of Eastern Bank (1952) Corporation (since 2001); Board of Directors of Eastern Bank Charitable Foundation (since 2001); Board of Directors of American Student Association Corp. (since 1996); Board of Directors of Boston Stock Exchange (2002-2008); Board of Directors of Harvard Pilgrim Healthcare (since 2007). Charles L. Trustee Chairman and Trustee, Dunwoody Village, Inc. (retirement 50 Ladner (since 2006) services) (since 2008); Senior Vice President and Chief (1938) Financial Officer, UGI Corporation (public utility holding company) (retired 1998); Vice President and Director for AmeriGas, Inc. (retired 1998); Director of AmeriGas Partners, L.P.(gas distribution) (until 1997); Director, EnergyNorth, Inc. (until 1995); Director, Parks and History Association (until 2005). Stanley Trustee Senior Vice President/Audit Executive, Federal Home Loan 50 Martin (since 2008) Mortgage Corporation (2004-2006); Executive Vice (1947) President/Consultant, HSBC Bank USA (2000-2003); Chief Financial Officer/Executive Vice President, Republic New York Corporation & Republic National Bank of New York (1998-2000); Partner, KPMG LLP (1971-1998). Patti McGill Trustee Principal, PMP Globalinc (consulting) (since 2007); Senior 50 Peterson (since 2006) Associate, Institute for Higher Education Policy (since 2007); (1943) Chairperson Executive Director, CIES (international education agency) (since 2008) (until 2007); Vice President, Institute of International Education (until 2007); Senior Fellow, Cornell University Institute of Public Affairs, Cornell University (1997-1998); Former President Wells College, St. Lawrence University and the Association of Colleges and Universities of the State of New York. Director of the following: Niagara Mohawk Power Corporation (until 2003); Security Mutual Life (insurance) (until 1997); ONBANK (until 1993). Trustee of the following: Board of Visitors, The University of Wisconsin, Madison (since 2007); Ford Foundation, International Fellowships Program (until 2007); UNCF, International Development Partnerships (until 2005); Roth Endowment (since 2002); Council for International Educational Exchange (since 2003). John A. Trustee President and Chief Executive Officer, Institute for Evaluating 50 Moore (since 2006) Health Risks, (nonprofit institution) (until 2001); Senior (1939) Scientist, Sciences International (health research) (until 2003); Former Assistant Administrator & Deputy Administrator, 4 Independent Trustees Number of Funds in John Hancock Fund Position(s) Complex Name with the Principal Occupation(s) and Other Directorships During Overseen by (Birth Year) Trust the Past 5 Years Trustee Environmental Protection Agency; Principal, Hollyhouse (consulting) (since 2000); Director, CIIT Center for Health Science Research (nonprofit research) (until 2007). Steven R. Trustee Chairman and Chief Executive Officer, Greenscapes of 50 Pruchansky (since 2006) Southwest Florida, Inc. (since 2000); Director and President, (1944) Vice Greenscapes of Southwest Florida, Inc. (until 2000); Member, Chairman Board of Advisors, First American Bank (since 2008); (since 2008) Managing Director, Jon James, LLC (real estate) (since 2000); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). Gregory A. Trustee Vice Chairman, Risk & Regulatory Matters, KPMG, LLC 50 Russo (since 2008) (KPMG) (2002-2006); Vice Chairman, Industrial Markets, (1949) KPMG (1998-2002). Correspondence intended for any of the Trustees may be sent to the attention of the individual Trustee or to the Board at 601 Congress Street, Boston, Massachusetts 02210. All communications addressed to the Board or individual Trustee will be logged and sent to the Board or individual Trustee. Duties of Trustees; Board Meetings and Board Committees The Trust is organized as a Massachusetts business trust. Under the Declaration of Trust, the Trustees are responsible for managing the affairs of the Trust, including the appointment of advisers and subadvisers. The Trustees may appoint officers who assist in managing its day-to-day affairs. The Board met eight times during the year ended September 30, 2008. As of January 2009, the Board had six standing committees: the Audit Committee; the Compliance Committee; the Nominating, Governance and Administration Committee; Investment Performance Committee A; Investment Performance Committee B; and the Contracts/Operations Committee. The current membership of each committee is set forth below. As Chairperson of the Board, Ms. McGill Peterson is considered an ex officio member of each committee and, therefore, is able to attend and participate in any committee meeting, as appropriate. Nominating, Governance and Investment Investment Audit Compliance Administration Performance A Performance B Contracts/Operations Mr. Cunningham Mr. Carlin All Independent Ms. Jackson Mr. Carlin Mr. Ladner Ms. Jackson Mr. Russo Trustees Mr. Ladner Mr. Cunningham Dr. Moore Mr. Martin Mr. Martin Dr. Moore Mr. Pruchansky Mr. Pruchansky Mr. Russo Prior to January 2009, the Board had four standing committees: the Audit and Compliance Committee; the Governance Committee; the Investment Performance Committee; and the Contracts/Operations Committee. During 5 the year ended September 30, 2008, the Governance Committee held three meetings and each of these other Committees met four times. Audit Committee. All of the members of this Committee are independent, and each member is financially literate with at least one having accounting or financial management expertise.
